Celebbezze, J.,
dissenting. Beeanse I believe that the crime with which appellee is charged, i. e., carrying a concealed weapon, must necessarily be proven by the production of evidence which is the poison fruit of an illegal, pretextuous seizure, I must respectfully dissent from the opinion of the majority.
The record compiled at the hearing on the motion to suppress reveals that on the evening of May 4, 1976, seven Cleveland police officers drove onto the lot of a gasoline service station to execute a search warrant and seize any stolen C. B. radio units on the premises. Soon thereafter, appellee entered his vehicle and backed up, making contact with the bumper of a car parked behind him. Both drivers exited their vehicles, ascertained that the damage, if any, was negligible, and so informed the approaching police officers. The vehicle which had been bumped then drove away.
As appellee attempted to drive forward to the gas pumps, three policemen signaled him to stop, which he did. One officer then directed appellee to produce his driver’s license. Appellee reached into his jacket, pulled out his wallet, and as he proceeded to look for the license he was ordered to step out of his vehicle. The arresting officer saw what appeared to be a bulge in appellee’s pocket, and therefore conducted a limited search of appellee’s outer clothing, whereupon he discovered the weapon which is the subject of the only offense charged.
The arresting officer, who was in plain clothes at the time, testified that he did not have any traffic citation tickets with him on the evening in question. He further testified that when he approached appellee he had no intention of charging him with the commission of any crime or the violation of any ordinance, and that, in fact, he never charged appellee with any offense other than carrying a concealed weapon. The officer also stated that he did not discern the bulge in appellee’s clothing until after appellee had exited from his vehicle. The only explanation the officer gave for his request to see appellee’s driver’s license was. that he “wanted to identify * *"* [appellee] in case *327there was a beef about the accident a little later * * this despite the fact that the arresting officer had heard hoth drivers say there was no damage done to either vehicle. The only reasons advanced by the officer for his demand that appellee exit from his vehicle was that “* * * L appellee] was fumbling around with the papers, and for our own personal safety * * * this despite the fact that the three police officers were questioning appellee and a single companion on a lighted service station lot.
Both the Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution guarantee the right of the people to be secure in their persons, houses, papers and effects or possessions, against unreasonable searches and seizures. It has been held that a “seizure” of a person occurs whenever a police officer, by means of physical force or show of authority, in some way restrains the liberty of a citizen. Terry v. Ohio (1968), 392 U. S. 1, 19, fn. 16. Thus, the issue to be decided is whether the seizure which occurred when appellee was ordered to exit his vehicle can be justified consistently with the standards of the Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution.
In arriving at the decision that the Court of Common Pleas erred in granting appellee’s motion to suppress evidence derived from the pat down, the majority opinion relies solely upon Terry v. Ohio (1968), 392 U. S. 1, and Pennsylvania v. Mimms (1977), 434 U. S. 106, 54 L. Ed. 2d 331.
The Terry decision established that “* * * where a police officer observes unusual conduct which leads him reasonably to conclude in light of his experience that criminal activity may be afoot and that the persons with whom he is dealing may be armed and presently dangerous, where in the course of investigating this behavior he identifies himself as a. policeman and makes reasonable inquiries and where nothing in the initial stages of. the encounter serves to dispel his reasonable fear for his own or others’ safety, he is entitled * * * to conduct a carefully *328limited search of the outer clothing of such persons in an attempt to discover weapons * * *.” Terry, at page 30. Nonetheless, the Supreme Court emphasized that “* * * in justifying the particular intrusion the police officer must be able to point to specific and articulable facts which, taken together with rational inferences from those facts, reasonably warrant that intrusion.” Id., at page 21.
In the Mimms case, decided this past December solely on the basis of certiorari papers, the Supreme Court justified the seizure of citizens by police under a standard much more lenient than the one established in Terry. Predicating the new rule on what it termed the “legitimate and weighty” interest of the state in police safety, the court held that “* * * once a motor vehicle has been lawfully detained for a traffic violation, the police officers, may order the driver to get out of the vehicle without violating the Fourth Amendment’s proscription of unreasonable searches and seizures.” Mimms, at page 337, fn. 6.
In two separate dissenting opinions, three members of the high court decried the majority’s elimination of the traditional Fourth Amendment requirement that there be an individualized inquiry into the factual basis for each police intrusion into the lives of private citizens. The dissenters also took issue with the majority’s assumption that ordering the routine traffic offender out of his car significantly enhances the policemen’s safety. In addition,, the dissenters disagreed with the majority’s reference to’ this intrusion as “at most a mere inconvenience,” and voiced' the fear that the sanctioning of' such a uniform rule of police procedure could have the effect of nullifying former safeguards against arbitrary official harassment. With respect to these latter two points Mr. Justice Stevens made the following remarks i
“The Court cannot seriously believe that the risk to the arresting officer is so universal that his safety is always a reasonable justification for ordering a driver out of his car. The commuter on his way home to dinner, the *329parent driving children to school, the tourist circling the Capitol, or the family on a Sunday afternoon outing hardly pose the same threat as á driver curbed after a high speed chase through a high-crime area late at night. Nor is it universally true that the driver’s interest in remaining in the car is negligible. A woman stopped at night may fear for her own safety; a person in poor health may object to standing in the cold or rain; another who left home in haste to drive children or spouse to school or to the train may not be fully dressed; an elderly driver who presents no possible threat of violence may regard the police command as nothing more than an arrogant and unnecessary display of authority. * * *
“* * * [T]o eliminate any requirement that an officer be able to explain the reasons for his actions signals an abandonment of effective judicial supervision of this kind of seizure and leaves police discretion utterly without limits. Some citizens will be subjected to this minor indignity while others — perhaps those with more expensive cars, or different bumper stickers, or different-colored skin — may escape it entirely.” Mimms, at pages 343-344.
Upon review of the facts, as determined from the record of the hearing on the motion to suppress, it is apparent that today the majority chooses to take a precipitous step beyond the United States Supreme Court decisions in Terry and Mimms. Certainly the testimony of the arresting officer reveals no “specific and articulable facts” upon which he could conclude that criminal activity was afoot, or that appellee was armed and dangerous. Furthermore, the officer specifically testified that it was never his intention to detain appellee in order to issue a traffic citation. I am thus drawn to the inexorable conclusion that when the police officer intruded upon constitutionally-guaranteed rights by ordering appellee out of his ear he was acting upon nothing more substantial than an “inarticulable hunch.”
In spite of the holding in the Mimms case, which I find to be an imprudent and ill-considered aberration, I *330cannot agree with the majority’s conclusion that the facts in the instant cause provided a sufficient justification for the invasion of personal liberties that occurred here. Neither the Fourth Amendment to the United States Constitution nor Section 14, Article I of the Ohio Constitution can he fairly construed so as to allow a police officer, wherever and whenever he has occasion to speak with the driver of a vehicle, to arbitrarily order that individual to step out of his vehicle. Accordingly, I dissent.
W. Brown, J., concurs in the foregoing dissenting opinion.